Citation Nr: 0312122	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-03 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a disorder manifested 
by encephalitis type symptoms, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to December 1969, and from December 1990 to May 
1991.  He served in Southwest Asia from January 1991 to April 
1991.  He also had reserve service.  This matter initially 
came before the Board of Veterans' Appeals (Board) on appeal 
from a May 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In September 1999, the veteran was afforded a 
video-conference hearing before the undersigned.  In January 
2000 and February 2001, the case was remanded for further 
development.  In December 2002 the Board sought further 
development pursuant to 38 C.F.R. § 19.9(a)(2).  Such 
development was accomplished in January 2003.  For the 
reasons indicated below, further RO adjudicatory action is 
necessary.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  While the Board provided the veteran 
some notice of the VCAA in February 2001, the United States 
Court of Appeals for Veterans Claims (Court) has since 
provided further guidelines regarding the notice provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The guidelines of the Court in Quartuccio do not 
appear to be satisfied.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, __F.3d__, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  

Here, as noted, the Board has obtained additional evidence 
through its own development.  The veteran has not waived 
initial AOJ consideration of such evidence.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran must be provided notice 
of the pertinent provisions of the VCAA, 
including specific information regarding 
what type evidence would substantiate his 
claim, what the evidence of record 
(specifically including the evidence 
developed by the Board) shows, and what 
further evidence VA would obtain for him, 
as well as what evidence or information 
he is responsible for obtaining or 
providing.  If further evidence is 
identified, the VA should obtain such 
evidence and associate it with the claims 
folder.

2.  After the development ordered above 
and any other action deemed necessary is 
completed, the RO should review the 
entire record (specifically considering 
the additional evidence obtained by the 
Board) and re-adjudicate the claim.  If 
it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board, if in order, for 
further review.  

The purpose of this remand is to satisfy the mandates of the 
Court and the Federal Circuit in the decisions cited above.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




